PER CURIAM.
This proceeding is before the Court on the petition of Michael H. Farver for leave to resign from The Florida Bar while disciplinary proceedings are pending, pursuant to Rule 3-7.11 of the Rules Regulating The Florida Bar. The Florida Bar does not oppose the petition.
The petition sets forth the charges made in the pending disciplinary proceeding and acknowledges that respondent has violated various provisions of the Rules of Professional Conduct and the Rules Regulating Trust Accounts. The petition states that *58resignation is sought with leave to apply for readmission after ten years.
We find that the criteria governing resignation while disciplinary proceedings are pending have been fulfilled in this case. We therefore grant Michael H. Farver leave to resign from The Florida Bar. He may not apply for readmission until ten years from the date of this opinion.
The name of Michael H. Farver is hereby stricken from the roll of attorneys admitted to the practice of law in Florida.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.